Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 11, and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “especially for” in lines 1-2; it is not clear if the pump is intended to be capable of pumping in a seal assembly specifically, or if the seal assembly is merely an example of an assembly where the pump may be used (and what components might a pump specially for this use include). Additionally, claims 14-15 positively claim a mechanical seal assembly, there is a clarity issue of whether the pump of claim 1 necessarily needs to provide fluid to the mechanical seal assembly.
10 recites the limitation “the fed fluid flow” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the output part” in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wade et al (US Patent No. 367,564).

Wade teaches:

limitations from claim 1, a pump assembly (~A, see lone figure), especially for a mechanical seal assembly (this limitation is considered intended use, the prior art discloses the structure of the apparatus and therefore is capable of meeting the use), for supplying a fluid, especially to a mechanical seal (intended use, see above), comprising: exactly one drive (E) comprising a drive shaft (D), a first axial pump (B, C1), which conveys the fluid in the an axial direction of the drive shaft, a second axial pump (B, C2), which conveys the fluid in the axial direction of the drive shaft and a radial pump (F), which conveys the fluid in the a radial direction 

limitations from claim 5, wherein the first axial pump (C1) conveys the fluid in a first axial direction (right to left in the figure) and the second axial pump (C2) conveys the fluid in a second axial direction (left to right in the figure) which is opposite to the first axial direction (Page 1 Lines 48-62; the pumps C1-2 direct fluid into the center of pump F);

limitations from claim 7, wherein the first axial pump and the second axial pump are formed as conveying thread pumps (C1, C2; see “screws”, Page 1 Lines 44-45);

limitations from claim 8, furthermore comprising a one-piece pump housing (A), which includes an inlet (bottom of the housing; see annotated figure below) and an outlet (H);

limitations from claim 9, wherein an inlet direction into the inlet (bottom of the housing) is equal to an outlet direction into the outlet (H, see arrows in the figure);

limitations from claim 10, furthermore comprising a fluid flow divider (portion of the housing forming space G), which divides the fed fluid flow into the first and second sub-flows, wherein the first sub flow flows to the first axial pump and the second sub-flow flows to the second axial pump (see arrows in figure; Page 1 Lines 48-62);


    PNG
    media_image1.png
    476
    557
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 2-3, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wade et al (US Patent No. 367,564) in view of Volkrodt (DE 1165144) in view of Zimmermann (US Patent No. 4,080,112).

A machine translation of Volkrodt has been provided with the current office action and is relied upon herein.

Wade teaches shaft supports between the shaft D and the housing A, but does not explicitly teach bearings, nor does Wade teach a magnetic coupling between the shaft and rotor of the pumps;


    PNG
    media_image2.png
    461
    594
    media_image2.png
    Greyscale


Volkrodt teaches:

a pump (5; FIG. 1) including a shaft (2), a pumping member (10), a motor (1) driving the shaft; and,



It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a magnetic coupling to support and couple shaft and pump components of Wade, as taught by Volkrodt, in order to reduce the need for mechanical couplings and the wear associated therewith, while also isolating the pumping fluid from the motor components (i.e. via the hollow cylinder);

Volkrodt teaches magnets (6, 9) but teaches a single magnet rather than multiple permanent magnets;

However, Zimmermann teaches a pump (see FIG. 1) including an output part (impeller 15) driven by an input part (shaft 25) and separated by a cylinder (50); and wherein the coupling of the parts is formed via the use of a plurality of permanent magnets (44, 64) provided in the output and input parts respectively (FIG. 2; C. 5 Lines 25-34 and C. 6 Lines 12-17);

It would have been obvious to substitute one magnetic coupling arrangement for another, such as using multiple permanent magnets to form the magnetic coupling of Volkrodt in place of the single magnets (6, 9), as a matter of design choice in order to reach an expected result; in this case it is known in the art of pumps as taught by Zimmermann to magnetically couple rotating components using multiple magnets.



Volkrodt further teaches:



limitations from claim 6, wherein the first axial pump, the second axial pump and the radial pump are directly arranged at the output part of the magnet coupling (Volkrodt teaches that the impeller 10, which is equivalent to the pumps C1, C2, F of Wade, is arranged on the output part 9; the combination would result in the pumps of Wade, which rotate together, each being mounted on the same rotary output);

limitations from claim 11, wherein the output part (9) includes a rotary sleeve (see annotated FIG. 1 below), where the first axial pump, the second axial pump, the radial pump and the magnet are arranged (see annotated FIG. 1 below, the impeller 10 and the magnet 9 are mounted to a singular sleeve);


    PNG
    media_image3.png
    485
    809
    media_image3.png
    Greyscale






Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wade et al (US Patent No. 367,564) in view of Volkrodt (DE 1165144) in view of Zimmermann (US Patent No. 4,080,112) as applied to claims 1-2 above, and in further view of Jarvik (US Patent No. 5,507,629).

Regarding claims 4 and 13:

Volkrodt teaches radial bearings (3, 4) but teaches two axial bearings (13) rather than exactly one axial bearing. Further, none of Wade, Volkrodt, nor Zimmermann teach offset driving/driven magnets;

Jarvik teaches a rotary pump (see embodiment of FIG. 6) including an input part (stator laminations 30), an output part (rotor 34), and a magnetic coupling therebetween (30, 32; C. 3 Lines 19-38 for example); and wherein magnetic portions of the input and output parts are offset in an axial direction and overlap 

It would have been obvious to one of ordinary skill in the art of magnetically balanced pumps at the time the invention was filed to offset drive and driving magnets of the pump of Wade (as per the combination with Volkrodt which provides a magnetic coupling in Wade), as taught by Jarvik, in order to bias the pump rotor against thrust forces created during operation of the pump (C. 6 Lines 26-34 of Jarvik); such a bias allowing for the use of only a single axial bearing (C. 6 Lines 26-34 of Jarvik) and thus reduced parts in the pump.





Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wade et al (US Patent No. 367,564) in view of Dahouk et al (US PGPub No. 2015/0110642).

Wade does not teach a controller or flow based control;

Dahouk teaches an electrically driven pump (314) and a controller (350), wherein a speed of the pump is controlled to control an output flow (paragraph 52 for example);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a controller with the pump of Wade, as taught by Dahouk, in order to allow for control of the pump output based upon changing requirements of the pump;





Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuter (US Patent No. 9,062,686) in view of Wade et al (US Patent No. 367,564).

Meuter teaches:

limitations from claim 14, a mechanical seal assembly (FIG. 1), comprising a mechanical seal comprising a rotating slide ring (22, 27) and a stationary slide ring (19, 24), defining a sealing gap at sliding surfaces which are opposite to each other (19, 26; see FIG. 1), and a fluid circuit (between line 36 and line 38) comprising a pump assembly (39);

Meuter does not teach pump details, instead teaching a generic sealing pump;

Wade teaches:

limitations from claim 14, a pump assembly (~A, see lone figure), especially for a mechanical seal assembly (this limitation is considered intended use, the prior art discloses the structure of the apparatus and therefore is capable of meeting the use), for supplying a fluid, especially to a mechanical seal (intended use, see above), comprising: exactly one drive (E) comprising a drive shaft (D), a first axial pump (B, C1), which conveys the fluid in the an axial direction of the drive shaft, a second axial pump (B, C2), which conveys the fluid in the axial direction of the drive shaft and a radial pump (F), which conveys the fluid in the a radial direction of the drive shaft (Page 1 Lines 48-80), wherein the first axial pump and the second axial pump (C1, C2), in flow-through direction of the fluid across the pump assembly, are arranged in front of the radial pump, and wherein the drive 

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to use the combination pump of Wade as the pump in the sealing circuit of Meuter, as the pump of Wade is capable of outputting fluid at lower speeds in a more efficient manner (Page 1 Lines 26-37 of Wade).



Meuter further teaches:

limitations from claim 15, comprising a first mechanical seal (20) and a second mechanical seal (25), which are arranged in series, wherein a barrier medium (C. 4 Lines 42-53) is fed into a space (29) between the first and second mechanical seals (see FIG. 1);



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 2013/0330219 and US 5695471 disclose magnetic couplings for rotary pumps;
US 11162497, US 3953150, US 3817653, US 3176621, US 1586978, and US 1213461 disclose multiple pumps driven via a single shaft;


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746